DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morici, Pub. No. 2018/0013344.

As per claims 1-3, Morici discloses in Figs. 1-3 and 10b a power regulating device comprising: switch 112, diode 116, inductor L and capacitor C capable of forming a buck converter module configured, during an OFF period (toFF) of a current operating cycle (n) (see Fig.3), to provide a decreasing output current I(ind) to a load (120) until a minimum current threshold I(peakMin) is reached (see also page 2, par. [0025], lines 3-5 and page 3, par. [0031], lines 13-17); a power supply IC 1052, switch 112, diode 116, R(sense), L, C , R(FB1), R(FB2) capable of forming a driver module, coupled to the buck converter module, configured to: sense an output voltage V(out) (through R(FB1), R(FB2)) of the buck converter module; determine the output current I(ind) based on the output voltage Vout  (sensed by sensing means R(FB1) and R(FB2)); and end the OFF period (toFF) when the output current I(ind) reaches the minimum current threshold (by FF) corresponds to a decreasing ramp function as the current I(ind) flows through the diode 116 until the current I(ind) reaches zero.

 As per claim 12, Morici discloses in Fig.10b a system (1052) comprising: a light emitting diode (LED) unit (120); a power converter (112, 116, L, C), coupled to the LED unit (120), providing an output voltage Vout and an output current Iind to the LED unit; and a driver module (1052, 112, 116, R(sense), L, C, R(FB1), R(FB2)), coupled to the power converter, which: monitors the output voltage (via sensing means R(FB1) and R(FB2)); determines, based on the output voltage Vout, the output current Ijnd; and during an OFF period (toFF) of a current operating cycle (n) of the LED unit: decreases the output current until a minimum current threshold is reached; and 23Docket No. ONS02346F1CCCCO1US terminates the OFF period (toFF) when the output current reaches the minimum current threshold (see Fig.3).

As per claims 5-8 and 13-15, Morici further discloses that, during an ON period (toN) of the current operating cycle (n), the driver module increases the output current I(ind) to the load (120) until a maximum current threshold I(peak Max) is reached (see Fig.2); wherein the driver module adjusts the maximum current threshold I(peakMax) so that the switching frequency f(sw) readable as an operating frequency (F(n)) for the current operating cycle (n) is defined by: 
    PNG
    media_image1.png
    39
    274
    media_image1.png
    Greyscale
  (see  page 3, par.[0032], lines 13-17 and par. [0034]); wherein the operating frequency (f(n)) inherently satisfies an electro-magnetic compatibility (EMC) requirement in order to ensure avoiding too high operating frequencies; wherein the buck converter module comprises an inductor having an inductance (L) (see Fig.2); and wherein an operating frequency (F(n)) for the current operating cycle (n) corresponds to a ratio of an output voltage Vout to the inductance (L) (see page 7, par. [0067], line 5 and par. [0072], line 23).  

As per claims 16 and 17, Morici further discloses that the driver module further comprises: a current sensor (CS) comprising a sensing resistor R(sense) coupled to an operational amplifier (1010); wherein the current sensor (CS) senses the output current I(CS) during the ON period (toN) and the OFF period (toFF) (see Figs. 3 and 10b).

As per claims 18-20, Morici discloses a method of the device or system above for providing adaptive on-time control of a LED unit (120) (see Figs. 1-3 and 10b).

Allowable Subject Matter
Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vinciarelli, Patent No. 9,087,656; Lewis et al., Patent No. 9,655,188; Cheng et al., Pub. No. 2014/0184102.

                                              Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844